DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-18 are allowed.

Terminal Disclaimer
3.	The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 03/18/2020 has been reviewed and is approved.  The terminal disclaimer has been recorded.

Information Disclosure Statement
        The information disclosure statement (IDSs) submitted on 12/13/2021 was considered by the examiner.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance: 
Claims 1-18 are allowable because the prior art made of record (Mathur et al (US 20190384846 A1) and Konik et al (US 20140101132 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 and 7 as mentioned by the Examiner in the office action mailed 10/13/2021.
Specifically, the prior arts teaches loading into memory of a computer, a log of a set of database queries previously executed against data in a database of the database management system (See Mathur Fig 1B, 2A, [0046], query statement and plan cache 106 store and keep a set of (e.g., most, etc.) recently executed query plans and a set of (e.g., most, etc.) recently processed (or precompiled) query statements (or recently processed query statements), see also Fig 2A, query statement and plan cache 106) (see Konik Fig 2, query plan affinity cache 225, [0037], [0039]-[0040], “the application 160 sends different queries 158 to the DBMS 150. The parser 205 generates a parsed statement 210 from the query 158, which the parser 205 sends to the optimizer 215.  The optimizer 215 performs query optimization on the parsed statement 210.  As a part of query optimization, the optimizer 215 generates one or more query plans and stores them to the query plan affinity cache 225”, see also Fig 3); 
sequentially parsing each of the queries in the log to identify different semantically characterizable components of each of the queries (See Mathur [0051], query statement parsing) (see Konik Fig 2, [0037], [0039], see also Fig 3 & 4, [0042], each query is sequentially parsed in order to identify different semantically characterizable components of the query (query plans, affinities...etc.)); 
generating a join graph for each of the queries from corresponding ones of the components (See Mathur [0051], a query tree obtained by query statement parsing) (see Konik [0044] In an embodiment, each of the query plans (in the query plan affinity cache 225) comprise respective join trees).
But all fail to teach “selectively adding each of the generated join graphs to a set of join graphs in a data model for the data in the database” in combination with the other limitations.
5.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

6.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

7.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169